Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In both base claims 2 and 12, the “annulus section” is used differently in the claims as compared to the specification.  For example, in claim 2, the “annulus section” is part of the outer section, yet in the specification (see paragraphs 57-58), the “annulus section” is part of the inner section.  For this reason, it is confusing as to what element(s) of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4 and 7-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salaheih et al (US 2006/0058872; hereafter referred to as SH).  SH anticipates the claim language where:
Mapping claim 2, the prosthetic heart valve as claimed is the apparatus (10) of SH (see Figures 1A, 3, and 11A-13E as well as paragraphs 97-112);
The stent as claimed is the anchor (30);
The outer stent section as claimed is seen in Figure 11A (top section), 11B (top or bottom section), and 12E (top section);
The inner stent section as claimed is the middle section shown, for example, in Figures 11B and 12E;
The proximal end as claimed is one end of the top section, for example, of Figures 11B and 12E;
The distal end as claimed is another end of the top section, for example, of Figures 11B and 12E;
The annulus section as claimed is the section between the proximal and distal ends that contains the first row of diamond-shaped cells as can be seen in Figure 11B, for example;
The second annular row of diamond-shaped cells as claimed is one of the row of cells in middle section Figures 11B and 12E;
The expanded configuration as claimed is shown in Figures 12E, 13B, and 13C and paragraphs 107-112;
The collapsed configuration as claimed is shown in Figures 1A, 11B and 13D;
The valve assembly as claimed is the assembly (20);
The collapsed configuration as claimed is shown in Figure 11B, for example, where the inner stent section is not disposed radially inward of the outer stent section, and
The expanded use configuration as claimed is shown in Figures 12E and 13B and at least a portion of the inner stent section is disposed radially inward of the outer stent section with respect to the longitudinal axis.


    PNG
    media_image1.png
    899
    626
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    560
    420
    media_image2.png
    Greyscale
                                                 
    PNG
    media_image3.png
    441
    668
    media_image3.png
    Greyscale
               
    PNG
    media_image4.png
    173
    231
    media_image4.png
    Greyscale



	Regarding claims 3-4, the integrally formed or separately formed features are product-by-process limitations but are fully met by how the invention is described in paragraph 49.

Regarding claim 11, the Applicant is directed to see Figures 11A and 12E of SH.
Regarding claim 12, the delivery device is shown in Figure 1A, where the sheath is described in paragraphs 48 and 52, the valve support as claimed is the section near the nosecone (104) of SH, the inner section is connected to the outer section so that automatic folding can take place when it is noted that a configuration to automatically fold is not positively required by the claim.
Regarding claim 15, the free end that is not overlapped is best seen in Figure 12E as the bottom end of the middle section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SH in view of Chau et al (US 8,449,599; hereafter referred to as CU).
Regarding claim 6, SH discloses a replacement valve (20) but fails to give much detail about the structures of the valve such that the presence of a cuff and leaflets is not disclosed.  CU teaches that it was known to the same art of endeavor to utilize valves with cuffs and leaflets (see Figure 7 that best shows the cuff as a ring encircling the leaflets) where the cuff (144) is better seen in Figure 6.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary .
Response to Arguments
Applicant's arguments filed July 21, 2021 have been fully considered but they are not persuasive. The newly presented arguments are not persuasive because a new ground of rejection has been utilized.  For this reason, the features said to be lacking in CU are no longer relevant in that the claims’ features are found in SH instead.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morriss et al (US 2021/0196455; see Figures 10, 11D, and 11E) and White (US 7,331,993; see Figures 16 and 17 along with column 10, lines 7-23) are cited because they disclose devices that are quite similar to the claimed device.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774